DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendments and arguments filed September 7, 2022 wherein claims 1-15 are currently pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Suwa et al (WO 2015072800) with US 2016/0280964 used for translation purposes.
With regards to claim 1, Suwa teaches an adhesive composition (abstract) for polarizing plates (abstract) that contains an epoxy compound, a (meth)acrylate compound, and a photopolymerization initiator (abstract).  Suwa teaches the (meth)acrylate monomer to be a mixture of a monomer having one (meth)acryloyl group and a polyfunctional (meth)acrylate monomer (0056) wherein the monofunctional (meth)acrylate includes compounds such as benzyl (meth)acrylate (reading on having a hydrophobic group) (0059).  Suwa teaches the composition to be deposited on a cellulose triacetate (TAC) film (0112).
Suwa teaches the viscosity of the composition to be adjusted by adding solvent (0104).  Suwa does not teach the viscosity of the composition before adding solvent or the desired viscosity of the composition.  However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 124 (CCPA 1955).  In this case, one skilled in the art prior to the effective filing date of the present invention would know to alter the viscosity in order to achieve the desired workability with the desired speadability and the in order to achieve the desired mixability when making the composition.
Suwa is silent on the adhesive strength as measured in the claim process.
However, when the composition recited in the reference is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.01.  Because the prior art exemplifies Applicant’s claimed composition in that the claimed components are used, the claimed physical properties relating to the claimed tests are inherently present in the prior art.  Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art.		
With regards to claim 2, Suwa teaches the composition to contain an epoxy that has two or more epoxy groups (0046).
With regards to claim 3, Suwa teaches the composition to have an epoxy having one group and an epoxy having two or more groups (0046).
With regards to claim 4, Suwa teaches the composition to have a high modulus (0041) but is silent on the actual value.  However, when the composition recited in the reference is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.01.  Because the prior art exemplifies Applicant’s claimed composition in that the claimed components are used, the claimed physical properties relating to the claimed tests are inherently present in the prior art.  Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art.	
With regards to claim 5, Suwa is silent on the maximum tanδ.  However, when the composition recited in the reference is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.01.  Because the prior art exemplifies Applicant’s claimed composition in that the claimed components are used, the claimed physical properties relating to the claimed tests are inherently present in the prior art.  Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art.
With regards to claim 6, Suwa is silent on the glass transition temperature of the cured composition.  However, when the composition recited in the reference is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.01.  Because the prior art exemplifies Applicant’s claimed composition in that the claimed components are used, the claimed physical properties relating to the claimed tests are inherently present in the prior art.  Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art.
With regards to claims 7 and 8, Suwa teaches the composition to include compounds that are alkelyene glycol di(meth)acrylates (0058) such as diethylene glycol di(meth)acrylate (0058).
With regards to claim 9, Suwa teaches the amount of the bifunctional monomer to be from 0 to 100 parts per 100 parts of the (meth)acrylate compound (0073) with a preferred concentration of 15 parts in a composition having 20 parts of (meth)acrylate monomers (75%) (example 12 table 2).
With regards to claims 10 and 11, Suwa teaches the monofunctional (meth)acrylate to include lauryl (meth)acrylate (as applicants cite in the specification as reading on the preferred monomer having the claimed glass transition temperature).
With regards to claim 12, Suwa teaches the composition to include monofunctional monomer in a concentration of 5 parts in a composition having 20 parts of (meth)acrylate compounds (25%) (table 2 example 12).
With regards to claim 13, Suwa teaches an adhesive composition that is used to prepare a polarizing plate by attaching a polarizer to a protective film (0002) and to be used for an optical display device (abstract).
With regards to claim 14, Suwa is silent on the color coordinate bs value of the cured composition.  However, when the composition recited in the reference is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.01.  Because the prior art exemplifies Applicant’s claimed composition in that the claimed components are used, the claimed physical properties relating to the claimed tests are inherently present in the prior art.  Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art.
With regards to claim 15, Suwa teaches an optical display device using said composition and polarizing plate (abstract).

Response to Arguments
Applicant’s arguments, see pages 5-6, filed September 7, 2022, with respect to the rejection(s) of claim(s) 1-15 under Suwa et al have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of routine experimentation.  As written above, although the art is silent on the viscosity of the composition, it would have been obvious to one skilled in the art prior to the effective filing date of the present invention to alter the viscosity to the claimed range in order to achieve the desired properties.  Absent a showing of criticality for the claimed viscosity range, the rejection still stands as written above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203. The examiner can normally be reached 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA WHITELEY/Primary Examiner, Art Unit 1763